ATTORNEY GRIEVANCE COMMISSION                            *
                                                                       IN    THE
     OF   MARYLAND                                                     COURT OF APPEALS
                                                         *
                                                                       OF MARYLAND
          Petitioner,


v.
                                                         *
                                                                       Misc. Docket      AG N0. 77      ¥
                                                         *
                                                                       September Term, 2O 7         l

BO LEE
                                                         *

          Respondent.




          This matter    came before
                                                m
                                       the Court 0n the Joint Petition for Disbarment by Consent


ﬁled by the Attorney Grievance Commission 0f Maryland and the Respondent,                                  B0   Lee,


pursuant t0 Maryland Rule 19-736, in which the Respondent admits that he violated Rules


l9-301.15(a), 19-305.7, l9-308.1(b), 19-308.4(a)             -
                                                                 (d)   Ofthe Maryland Attomeys’ Rules


0f Professional Conduct. The Court, having considered the Petition,                      is it   this   g
                                                                                                        18th day 0f

     May                 ,   2018,


          ORDERED,        that   Respondent,   B0   Lee, be and he hereby           is    disbarred from the


practice of law in the State of Maryland, effective immediately; and                 it is   further


          ORDERED,       that the Clerk   0f the Court   shall     remove the name Bo Lee from                  the


register ofattorneys in this Court, notify the      Respondent         in   accordance with Maryland Rule


l9-742(a)(1), and       comply with Maryland Rule 19-761.



                                                          /s/ Clayton Greene Jr.
                                                         Senior Judge